DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.
Applicant argues (Remarks pg. 7) that “Banks discloses range determination based on two intensities measured at the same image pixel location.”  The examiner agrees that this is the case, but it is noted that Applicant’s own specification discloses a range measurement that is also based on pixel intensities of the same image pixel location.  Applicant’s specification describes at para. [0065] that “range information … for each pixel position is extracted as described in the ‘895 patent.”  The ‘895 patent is US Patent 8,471,895, which is the patent that issued from US Application 12/262,492, 
Applicant’s system differs from Banks in that a polarization array is used in place of Banks’ beamsplitter, and interpolation is relied upon to generate pixel values that are absent due to this array.  Applicant states (Remarks pg. 6) that paras. [0064]-[0065] provide support for the current amendments, and the examiner notes that these passages describe the interpolation process that is used to obtain the values of the missing pixels.
While Banks utilizes a beamsplitter to obtain pixel values at each location, the obviousness rejection of the previous Office action proposed to modify this system with the teachings of Imamura to utilize a polarization array in place of the beamsplitter.  As described in the previous Office action, this combined system obtains the polarization images by interpolating values between measured pixels, as described by Imamura at para. [0111], which is similar to the interpolation described in Applicant’s specification at paras. [0064]-[0065].  When Banks is modified in this manner, the range of a particular pixel will be calculated based on a directly-measured pixel from a first polarization image and an interpolated pixel from a second polarization image.  This is the case because, as a result of the polarization array, only one pixel at any particular pixel location can be directly measured.  The interpolated pixel intensity is determined based on neighboring pixels (Imamura para. [0111]).  Accordingly, when Banks and Imamura are combined, the system calculates range based on the relative intensities of a first pixel and a second 
It is noted that Applicant’s para. [0065] describes a modification of “the ‘895 patent” (i.e. the Banks reference) to replace the beamsplitter with a polarization array.  This is done to prevent “optical distortions” that are caused by the beamsplitter.  While Imamura provides a different motivation for making a similar modification (reducing size and cost – see Imamura para. [0050]), modifying Banks with Imamura’s teachings arrives at the invention that is claimed.  The resulting system alters Banks in a manner similar to the modification that Applicant’s specification describes at para. [0065].  Should Applicant assert that improper hindsight reasoning was relied upon to propose the combination of Banks and Imamura, the examiner maintains that the skilled artisan would have found clear motivation in Imamura, as described above, to make the modification described in the rejection.
Applicant argues (Remarks pg. 7) that the Imamura reference is silent regarding range measurements.  The examiner respectfully disagrees that this is relevant, as it is the Banks disclosure that teaches this subject matter.  See above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banks, US Pub No. 2010/0128109 in view of Imamura et al., US Pub No. 2014/0055661.

Regarding claim 1 Banks discloses a 3D imaging system (abstract), comprising: 
an optical modulator configured to modulate a returned portion of a light pulse as a function of time (a modulator configured to modulate as a function of time, [0013]); and
a processor operatively coupled to the sensor array and configured to determine a range based on a relative intensity of a first pixel intensity of a first pixel and a second pixel intensity of a second pixel ([0139]-[0140] – range is calculated based on relative intensities of pixels of the two polarization images).
Banks fails to explicitly disclose an array of optical elements receiving the modulated returned portion of the light pulse, wherein a first optical element the optical elements has a predetermined first optical transmission state different from a second predetermined optical transmission state of a second optical element of the optical elements; and a sensor array of pixels corresponding to the array of optical elements, located to receive light output from the array of optical elements, the sensor array including a first pixel receiving light output from the first optical element and a second pixel, neighboring the first pixel, receiving light output from the second optical element. 
However, in an analogous art, Imamura discloses: 
an array of optical elements receiving a returned portion of a light pulse, wherein a first optical element the optical elements has a predetermined first optical transmission state different from a second predetermined optical transmission state of a second optical element of the optical elements ([0147]-[0152], Figures 9-11 – optical element L1p is an array of polarizers that pass light of different polarizations, or transmission states); and 
a sensor array of pixels corresponding to the array of optical elements, located to receive light output from the array of optical elements, the sensor array including a first pixel receiving light output from the first optical element and a second pixel, neighboring the first pixel, receiving light output from the second optical element (Fig. 11a: Ni; [0149]-[0152]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Banks with the teaching of Imamura by replacing the polarizing beamsplitter and two FPAs (Banks Fig. 5: 527, 528, and 529) with the optical system disclosed by Imamura.  Imamura provides clear rationale for such a modification: doing so would eliminate the requirement to have plural imaging devices and a beamsplitter, which would reduce size and cost (see Imamura [0050]).  When modified in this manner, the range calculation described by Banks will be based on a first directly-measured pixel intensity and a second interpolated pixel intensity, as described in Imamura [0111].  As the interpolated pixel intensity is based on neighboring pixels, the combined system teaches the invention recited in the claim.

Regarding Claim 2 Imamura teaches wherein the array of optical elements includes a plurality of polarizing elements (Fig. 10 show a plurality of polarizing elements).

Regarding Claim 3, Imamura discloses that the polarizing elements include polarizing elements with substantially orthogonal polarization states relative to each other ([0147]). 

Regarding Claim 4, Banks discloses the system of claim 1, wherein the optical modulator is configured to modulate the polarization state of the returned portion of the light pulse (a modulator may be used to vary the polarization of the laser pulse portions reflected from the scene, [0108]). 

Regarding Claim 6, Banks discloses the system of claim 1, wherein the optical modulator includes a variable Fabry-Perot etalon (includes an etalon, such as a temporally modulable Fabry-Perot interferometer, [0128]). 

Regarding Claim 10, Banks discloses the system of claim 1, further comprising a light source for emitting the light pulse (light source 511 for generating a light pulse, [0073]).

Regarding Claim 11, Banks discloses the system of claim 1, further comprising a receiving lens located before the modulator for receiving the returned portion of the light pulse (modulator 524, which is positioned at the other image plane of receiving lens 521, [0104]).

Regarding Claim 12, the system of Banks and Imamura, as applied above, discloses a 3D imaging system (abstract), comprising: 
an optical modulator for modulating a returned portion of a light pulse as a function of time (Banks [0013]);
an electro-optic module configured to receive a modulated returned portion of the light pulse from the optical modulator (Imamura Fig. 11a: Ni; [0149]), the electro-optic module including: 
a sensor array of pixels (Imamura Fig. 11a: Ni; [0149]); and 
an array of optical elements formed on the sensor array, for receiving the modulated returned portion of the light pulse, wherein a first optical element of the optical elements has a predetermined first optical transmission state different from a second predetermined optical transmission state of a second optical element of the optical elements (Imamura [0147]-[0152], Figures 9-11 – optical element L1p is an array of polarizers that pass light of different polarizations, or transmission states); and 
wherein the sensor array includes a first pixel receiving light output from the first optical element and a second pixel, neighboring the first pixel, receiving light output from the second optical element (Imamura [0147]-[0152], Figures 9-11 – optical element L1p is an array of polarizers that pass light of different polarizations, or transmission states); and 
a processor operatively coupled to the sensor array and configured to determine a range based on a relative intensity of a first pixel intensity of a first pixel and a second pixel intensity of a second pixel (Banks [0139]-[0140] – range is calculated based on relative intensities of pixels of the two polarization images.  As one of these pixels is interpolated based on neighboring pixel information (Imamura [0111]) the range calculation is based on a first pixel and a neighboring second pixel) 

Regarding Claim 13, Imamura teaches wherein the array of optical elements includes a plurality of polarizing elements with different polarization states relative to each other (Fig. 10; [0147]).

Regarding Claim 18, Banks discloses the system of claim 12, further comprising a receiving lens located before the modulator for receiving the returned portion of the light pulse (Fig. 5: 521; [0102]). 

Regarding Claim 19, Banks discloses the system of claim 12, wherein the optical modulator includes a Pockels cell ([0017]). 

Regarding Claim 20, see rejection of claims 1 and 12.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Banks and Imamura, as applied above, and further in view of Georgiev et al., US Patent No. 8,471,920.

Regarding Claim 5, the system of Banks and Imamura fails to explicitly disclose wherein the array of optical elements includes a first group of elements having a first reflective coating that has a first transmission level and a second group of elements a second reflective coating that has a second transmission level different from the first transmission level. 
However, in an analogous art, Georgiev teaches that an array of optical elements includes a first group of elements having a first reflective coating that has a first transmission level and a second group of elements a second reflective coating that has a second transmission level different from the first transmission level (some of the microlenses may be left with no coating, while varying levels of the coating may be applied to others, col. 31 ln. 6-8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Banks with the teaching of Georgiev for the purpose of providing natural density filters (Georgiev, col.31 ln.9-10). 

Regarding Claim 14, Georgiev teaches wherein the array of optical elements includes a first group of elements having a first reflective coating that has a first transmission level and a second group of elements a second reflective coating that has a second transmission level different from the first transmission level (some of the microlenses may be left with no coating, while varying levels of the coating may be applied to others, col.31 ln.6-8). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Banks with the teaching of Georgiev for the purpose of providing natural density filters (Georgiev, col.31 ln.9-10).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Banks and Imamura, as applied above, and further in view of Kanamori, US Pub No. 20150141753.

Regarding Claim 7, Imamura fails to disclose that the array of optical elements is integrally formed on the sensor array of pixels.
However, in an analogous art, Kanamori discloses an array of optical elements that is integrally formed on a sensor array of pixels (Figures 9 and 10).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Banks and Imamura by forming the polarization images using the integrally-formed micropolarizer array and image sensor disclosed by Kanamori.  The skilled artisan would have been motivated by the disclosure of Kanamori to make this modification in order to reduce the device size and simplify its implementation by eliminating the complicated optics design of Imamura and replacing it with the polarizer array of Kanamori.

Regarding Claim 17, the system of Banks, Imamura, and Kanamori, as applied above, discloses the system of claim 12, wherein the optical modulator is included in the electro-optic module (Banks Fig. 5: 524), and the optical modulator, sensor array and array of optical elements are integrally formed into a single unit (Kanamori Fig. 9 and 10). 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Banks and Imamura, as applied above, and further in view of Kubara, US Pub No. 2009/0195873.

Regarding Claim 8 the system of Banks and Imamura fails to disclose that the array of optical elements includes one or more separator bands configured to reduce cross-talk between pixels of the sensor array. 
However, in an analogous art, Kubara teaches wherein the array of optical elements includes one or more separator bands configured to reduce cross-talk between pixels of the sensor array (adjacent lenses are optically separated from each other, and hence occurrence of crosstalk can be prevented, [0072]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Banks with the teaching of Kubara for the purpose of preventing crosstalk (Kubara, [0072]). 

Regarding Claim 15, Kubara teaches wherein the array of optical elements includes one or more separator bands configured to reduce cross-talk between pixels of the sensor array (Thereby, adjacent lenses are optically separated from each other, and hence occurrence of crosstalk can be prevented, [0072]).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Banks and Imamura, as applied above, and further in view of Marino, US Patent No. 5,892,575.
 
Regarding Claim 9, the system of Banks and Imamura fails to explicitly disclose one or more separator walls formed between the pixels in the sensor array to reduce cross-talk between the pixels. 
However, in an analogous art, Marino teaches comprising one or more separator walls formed between the pixels in the sensor array to reduce cross-talk between the pixels (allows for pixel-to-pixel separations, col.18 ln.3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Banks with the teaching of Marino for the purpose of reducing cross talk between pixels (Marino, col.18 ln.4).

Regarding Claim 16, Marino teaches comprising one or more separator walls formed between the pixels in the sensor array to reduce cross-talk between the pixels (allows for pixel-to-pixel separations, col.18 ln.3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/           Primary Examiner, Art Unit 2423